         Case 1:20-cr-10111-RWZ Document 50-1 Filed 09/15/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                        )
 UNITED STATES OF AMERICA                               )
                                                        )
 v.                                                     )
                                                        )        Criminal No. 20-cr-10111-RWZ
 CHARLES LIEBER,                                        )
                                                        )
          Defendant.                                    )
                                                        )


                                      [PROPOSED]
                              ORDER ON EXCLUDABLE DELAY

         The Court orders the time period from September 16, 2020, through and including the date

of the next status conference, excluded from the time within which the trial in this matter must

commence pursuant to 18 U.S.C. § 3161(c)(1). In doing so, the Court finds that this period

constitutes “the reasonable time necessary for effective preparation, taking into account the exercise

of due diligence,” and that the ends of justice served by granting the requested continuance outweigh

the best interests of the public and the defendant in a speedy trial pursuant to the Speedy Trial Act, 18

U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

         So ordered.



Dated:
                                                        Marianne B. Bowler
                                                        United States Magistrate Judge
